DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8-14, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2005/0160816 (Yu).
With regards to claim 1, Yu discloses a vibrating beam accelerometer comprising, as illustrated in Figures 1-6, a system comprising a microelectromechanical system vibrating beam accelerometer 1 comprising a proof mass 3; a first resonator 9 (e.g. bottom resonator in Figure 1) mechanically coupled to the proof mass; a first electrode 29 (e.g. conductive material like gold is applied to the vibrating beam 15 and pad 29; paragraph [0006]) positioned adjacent to a first side (e.g. bottom side) of the proof mass; a second electrode 29’ (NOTE: the examiner is going to use the same reference numerals of the bottom structure portion for the bottom resonator 9 in Figure 1 for the top structure portion of the top resonator 9’ of accelerometer along with an apostrophe) positioned adjacent to a second side (e.g. top side) of the proof mass such that the first side of the proof mass is opposite the second side of the proof mass (as observed in Figure 1); the first electrode and the second electrode are opposing parallel plates configured to apply a force (e.g. electrostatic force; paragraphs [0005],[0007],[0008]) to the proof mass located between the first and second electrodes; the first and second electrodes 29,29’ are configured to be connected to ground such that the first and second electrodes are configured to be prevented from applying a force to the proof mass when connected to ground (e.g. connected to ground by electrical conductor 31 as observed in Figure 1; paragraph [0007]).  (See, paragraphs [0004] to [0049]).
With regards to claim 8, Yu further discloses a MEMS VBA wafer 100 comprising a plurality of MEMS VBAs 108a-108n.  (See, as observed in Figure 3; paragraphs [0037] to [0039]). 
With regards to claim 9, Yu further discloses the MEMS VBA wafer comprises the first electrode 29 and the second electrode 29’ configured to sense a motion of the proof mass 3 and output a signal corresponding to the sensed motion of the proof mass.  (See, observed in Figures 1,3,4; paragraphs [0007],[0008],[0046]).
With regards to claim 10, Yu further discloses the MEMS VBA comprises the first electrode 29 and the second electrode 29’ configured to sense a motion of the proof mass 3 and output a signal corresponding to the sensed motion of the proof mass.  (See, observed in Figures 1,3,4; paragraphs [0007],[0008],[0046]).
With regards to claim 11, Yu discloses a vibrating beam accelerometer comprising, as illustrated in Figures 1-6, a method of testing of a microelectromechanical system vibrating beam accelerometer (VBA) 1; applying a force (e.g. electrostatic force; paragraphs [0005],[0007],[0008]) to a proof mass 3 of a MEMS VBA located between a first electrode 29 (e.g. conductive material like gold is applied to the vibrating beam 15 and pad 29; paragraph [0006]) and a second electrode 29’ (NOTE: the examiner is going to use the same reference numerals of the bottom structure portion for the bottom resonator 9 in Figure 1 for the top structure portion of the top resonator 9’ of accelerometer along with an apostrophe); the first electrode 29 is positioned adjacent to a first side (e.g. bottom side) of the proof mass and the second electrode 29’ is positioned adjacent to a second side (e.g. top side) of the proof mass such that the first side of the proof mass is opposite the second side of the proof mass, and the first electrode and the second electrode are opposing parallel plates (as observed in Figure 1); detecting, by either of the second electrode or a first resonator 9, a motion of the proof mass due to the applied force wherein the first resonator is mechanically coupled to the proof mass  (e.g. paragraph [0007]; as observed in Figure 1); connecting, subsequent to the detecting a motion of the proof mass due to the applied force, the first and second electrodes 29,29’ are configured to be connected to ground such that the first and second electrodes are configured to be prevented from applying a force to the proof mass when connected to ground (e.g. connected to ground by electrical conductor 31 as observed in Figure 1; paragraph [0007]).  (See, paragraphs [0004] to [0049]).
With regards to claim 12, Yu further discloses the first electrode 29 and the second electrode 29’ are configured to apply a force to the proof mass 3 at a plurality of driving frequencies such that the second electrode is configured to detect a resonant motion of the proof mass due to the applied force.  (See, paragraphs [0005],[0007],[0008]).
With regards to claim 13, Yu further discloses determining, via a processor (e.g. conventional frequency measuring circuit; paragraph [0008]), a quality factor (Q) associated with the proof mass natural frequency based on the resonant motion of the proof mass due to the applied force (paragraphs [0007],[0008],[0042]).

With regards to claim 14, Yu further discloses the force is an electrostatic force (paragraph [0005]) such that the first electrode 29 and the second electrode 29’ are configured to displace the proof mass 3 by an amount in proportion to an amount of the applied electrostatic force (paragraphs [0007],[0008]); driving the first resonator 9 and a second resonator 9’ in closed-loop oscillation (e.g. positive feedback loop mode; paragraph [0007]); determining a resonance frequency shift in at least one of the first resonator and the second resonator proportional to the proof mass displacement (paragraph [0008]).
With regards to claim 16, Yu further discloses the MEMS VBA is included in a MEMS VBA wafer 100.  (See, as observed in Figure 3; paragraphs [0037] to [0039]). 
With regards to claim 21, Yu further discloses the first and second electrodes 29,29’ are configured to be prevented from applying a force to the proof mass when connected to ground when the MEMS VBA is in use after testing (e.g. when the proof mass is at rest; paragraphs [0004],[0008]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0160816 in view of U.S. Patent 2020/0166537 (Zou et al.).
With regards to claim 2, Yu further discloses a second resonator 9’ mechanically coupled to the proof mass 3 (as observed in Figure 1); the second electrode 29’ configured to sense a motion of the proof mass and output a signal corresponding to the sensed motion of the proof mass (paragraphs [0007],[0008]); the force is an electrostatic force (paragraphs [0005]).
The only difference between the prior art and the claimed invention is the first resonator and the second resonator are arranged with opposing scale factors.
‘537 Zou et al. discloses a MEMS accelerometer comprising, as illustrated in Figures 1-8, a system comprising a microelectromechanical system vibrating beam accelerometer (not labeled; Figure 8; paragraph [0086]) comprising a proof mass 110; a first resonator 120 mechanically coupled to the proof mass; a first electrode 130 (e.g. comb-like structure as a whole is considered as this first electrode or as indicated in paragraph [0089], other arrangements of electrode may be used) positioned adjacent to a first side (e.g. bottom side) of the proof mass; a second electrode 134 (e.g. comb-like structure as a whole is considered as this second electrode or as indicated in paragraph [0089], other arrangements of electrode may be used) positioned adjacent to a second side (e.g. top side) of the proof mass such that the first side of the proof mass is opposite the second side of the proof mass (as observed in Figure 8); the first electrode and the second electrode are opposing parallel plates configured to apply a force to the proof mass located between the first and second electrodes (e.g. apply force to vibrate the proof mass at a known frequency and amplitude; paragraph [0090]; a second resonator 122 mechanically coupled to the proof mass 110; the second electrode 134 configured to sense a motion of the proof mass 110 and output a signal corresponding to the sensed motion of the proof mass (e.g. sense oscillation of the proof mass; paragraph [0093]); the force is an electrostatic force (paragraphs [0026],[0027]); the first resonator 120 and the second resonator 122 are arranged with opposing scale factors (paragraphs [0028],[0061],[0090]).  (See, paragraphs [0053] to [0093]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the first resonator and the second resonator are arranged with opposing scale factors as suggested by ‘537 Zou et al. to the system of Yu to have the ability to calibrate the scale factors for different modes of vibration.  (See, paragraphs [0028],[0061] of ‘537 Zou et al.).
With regards to claim 3, Yu further discloses the first and second electrode 29,29’ are configured to apply the electrostatic force displacing the proof mass 3 by a predetermined distance (paragraphs [0005],[0008]); the first and second resonators 9,9’ are configured to be driven in closed-loop oscillation (e.g. positive feedback loop; paragraph [0007]); the first and second resonators 9,9’ are configured to shift resonance frequency based on a proof mass displacement (paragraphs [0004],[0008]).
With regards to claim 4, the references, Yu and ‘537 Zou et al., do not disclose the first and second electrodes are embedded within the proof mass.  However, to have set such structural arrangement and characteristics as in the claim is considered to have been a matter of choice possibilities that would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 5, Yu further discloses the first and second electrodes 29,29’ are separated from the proof mass 3 by an air gap and are positioned on opposite sides of the proof mass in the direction of proof mass motion. (See, as observed in Figure 1).
With regards to claim 17, Yu discloses a vibrating beam accelerometer comprising, as illustrated in Figures 1-6, a microelectromechanical system vibrating beam accelerometer 1 comprising a proof mass 3; a first resonator 9 mechanically coupled to the proof mass; a second resonator 9’ mechanically coupled to the proof mass; a first electrode 29 positioned adjacent to a first side (e.g. bottom side) of the proof mass and having an air gap between the electrode and the proof mass (as observed in Figure 1); a second electrode 29’ (NOTE: the examiner is going to use the same reference numerals of the bottom structure portion for the bottom resonator 9 in Figure 1 for the top structure portion of the top resonator 9’ of accelerometer along with an apostrophe) positioned adjacent to a second side (e.g. top side) of the proof mass and having an air gap between the electrode and the proof mass such that the first side of the proof mass is opposite the second side of the proof mass (as observed in Figure 1); the first electrode 29 and the second electrode 29’ are opposing parallel plates are configured to apply a force to the proof mass located between the first and second electrodes (e.g. electrostatic force; paragraphs [0005],[0007],[0008]); the second electrode 29’ is configured to sense a motion of the proof mass and output a signal corresponding to the sensed motion of the proof mass (Figures 1,3,4; paragraphs [0007],[0008],[0046]); processing circuitry (e.g. conventional frequency measuring circuit; paragraph [0008]) configured to cause the first electrode and the second electrode to apply the force to the proof mass (e.g. electrostatic force; positive feedback loop; paragraph [0005],[0007]); receive the signal corresponding to the motion of the proof mass in response to the applied force sensed by the second electrode (paragraphs [0007],[0008]); determine the motion of the proof mass based on the received signal (paragraph [0008]; Figure 1); the first and second electrodes 29,29’ are configured to be connected to ground such that the first and second electrodes are configured to be prevented from applying a force to the proof mass when connected to ground (e.g. connected to ground by electrical conductor 31 as observed in Figure 1; paragraph [0007]).  (See, paragraphs [0053] to [0093]).  (See, paragraphs [0004] to [0049]).
The only difference between the prior art and the claimed invention is the first resonator and the second resonator are arranged with opposing scale factors.
‘537 Zou et al. discloses a MEMS accelerometer comprising, as illustrated in Figures 1-8, a microelectromechanical system vibrating beam accelerometer (not labeled; Figure 8; paragraph [0086]) comprising a proof mass 110; a first resonator 120 mechanically coupled to the proof mass; a second resonator 122 mechanically coupled to the proof mass such that the first resonator and the second resonator are arranged with opposing scale factors (paragraphs [0028],[0061],[0090]); a first electrode 130 (e.g. comb-like structure as a whole is considered as this first electrode or as indicated in paragraph [0089], other arrangements of electrode may be used) positioned adjacent to a first side (e.g. bottom side) of the proof mass and having an air gap between the electrode and the proof mass (as observed in Figure 8); a second electrode 134 (e.g. comb-like structure as a whole is considered as this second electrode or as indicated in paragraph [0089], other arrangements of electrode may be used) positioned adjacent to a second side (e.g. top side) of the proof mass and having an air gap between the electrode and the proof mass such that the first side of the proof mass is opposite the second side of the proof mass (as observed in Figure 8); the first electrode and the second electrode are opposing parallel plates are configured to apply a force to the proof mass located between the first and second electrodes (e.g. apply force to vibrate the proof mass at a known frequency and amplitude; paragraph [0090]); the second electrode is configured to sense a motion of the proof mass and output a signal corresponding to the sensed motion of the proof mass (e.g. sense oscillation of the proof mass; paragraph [0093]); processing circuitry (e.g. electric circuitry generates an alternating calibration signal; paragraph [0028]) configured to cause the first electrode and the second electrode to apply the force to the proof mass ((e.g. apply force to vibrate the proof mass at a known frequency and amplitude; paragraph [0090]); receive the signal corresponding to the motion of the proof mass in response to the applied force sensed by the second electrode (e.g. sense oscillation of the proof mass; paragraph [0093]); determine the motion of the proof mass based on the received signal (e.g. acceleration measurement by data processing unit 38; paragraph [0055]); the first resonator 120 and the second resonator 122 are arranged with opposing scale factors (paragraphs [0028],[0061],[0090]).  (See, paragraphs [0053] to [0093]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the first resonator and the second resonator are arranged with opposing scale factors as suggested by ‘537 Zou et al. to the system of Yu to have the ability to calibrate the scale factors for different modes of vibration.  (See, paragraphs [0028],[0061] of ‘537 Zou et al.).
With regards to claim 18, ‘537 Zou et al. further discloses the processing circuitry is further configured to cause a sinusoidal voltage signal at a plurality of frequencies to be applied to the first electrode to apply a sinusoidal force at the plurality of frequencies to the proof mass; determine one or more resonant frequencies of the proof mass based on the received signal. (See, paragraphs [0026],[0027],[0072],[0074],[0054],[0061],[0072],[0075],[0077]).
With regards to claim 19, ‘537 Zou et al. further discloses the processing circuitry is further configured to determine a quality factor Q associated with a proof mass natural frequency based on the received signal.  (See, paragraphs [0030],[0093]).
With regards to claim 20, ‘537 Zou et al. further discloses the processing circuitry is further configured to cause a slowly varying and/or DC voltage signal to be applied to the first and second electrodes to apply an electrostatic force to displace the proof mass; receive a resonator sense signal corresponding to a frequency shift of the first and second resonators in response to the displacement of the proof mass; determine that the proof mass is correctly connected to the first and second resonators based on the received resonator sense signal.  (See, paragraphs [0026],[0027],[0029], [0054],[0061],[0070],[0072],[0074],[0075],[0077],[0082]).

Response to Amendment
Applicant’s arguments with respect to claims 1-5,8-14,16-21 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861